                 Case 2:20-cv-00505-APG-NJK Document 24 Filed 11/23/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


        Leisa E. Whittum,
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
                     v.                                Case Number: 2:20-cv-00505-APG-NJK

        Cash Cow Corporation, et al.,
                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
         jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Plaintiff, Leisa E. Whittum, and against Defendant, GreenSquare, in
         the total amount of $56,000, calculated as follows:
         a. Statutory damages totaling $35,000.00 for calls made in violation of the TCPA under
            47 U.S.C. § 227(b)(3)(B);
         b. Additional statutory damages totaling $20,000.00 for calls made willfully and knowingly in violation of
            the TCPA under 47 U.S.C. § 227(b)(3); and
         c. Statutory damages in the amount of $1,000.00 for violations of 15 U.S.C.§ 1692 et seq.




          11/12/2020
           11/23/2020
          11/10/2020
          11/17/2020
          11/16/2020
         11/3/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
